DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-20 are pending and are subject to this Office Action. This is the first Office Action on the merits of the claims.

Drawings
The drawings are objected to because the drawing should be labeled “Figure” and not “FIG. 1” because there is only a single drawing and where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation “FIG.” must not appear. See MPEP 608.02 V, 37 C.F.R. 1.84(u). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
“Figure 1” in the specification should be amended to recite “Figure” because where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation “FIG.” must not appear. See MPEP 608.02 V, 37 C.F.R. 1.84(u).
Appropriate correction is required.

Claim Objections
Claims 1, 6, 7, 9 and 18 are objected to because of the following informalities:  
Claim 1, line 10: “polar” should be added before “organic” for consistency.
Claim 6, line 6: “(cST)” should read “cST” without parenthesis. 
Claim 7, line 6: “(cST)” should read “cST” without parenthesis.
Claim 7, line 3: “polar” should be added before “organic” for consistency.
Claim 9 objected to under 37 CFR 1.75 as being a substantial duplicate of claim 8. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). While there is slight differences in the wording, both claims are considered to cover the same process steps of preparing the CLO in a solvolysis process.
Claim 18 objected to under 37 CFR 1.75 as being a substantial duplicate of claim 17. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). While there is slight differences in the wording, both claims are considered to cover the same process steps of preparing the CLO in a solvolysis process.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite for reciting “the CLO is a medium crude lignin composition (CLO-M) comprising 8-30 wt.% of lignin and 70-92 wt.% of polar organic solvent or the CLO is a high crude lignin composition (CLO-H) comprising 30-80 wt.% of lignin and 20-70 wt.% organic solvent” because it is unclear if the weight percentages of lignin and polar organic solvent in the CLO-M and CLO-H must equal 100 wt.% and if the percentages are based on the entirety of the CLO composition or based on the total amount of lignin and polar organic solvent. As the claim is presented, the ranges of lignin and polar organic solvent appear to combine to equal 100 wt% based on the end points, however, claims 10 and 19 recite that the total amount of the lignin and polar organic solvent with respect to the CLO may be less than 100 wt.%. Therefore, it is not clear if recited weight percentages are based on the total composition or just on the lignin and polar organic solvent, and based on 100% of the total composition or 100% of the total amount of lignin and polar organic solvent. Clarification is requested. For purposes of examination, the ranges are considered to be based on 100 wt.% of the total amount of lignin and polar organic solvent. 
Claim 1 is indefinite for reciting “a conventional FCC feedstock” because it is unclear what is encompassed by the phrase as “conventional” is a relative term that renders the claim indefinite. What is conventional changes over time and in view of the specification, it is not clear if the FCC feedstock is a hydrocarbon feedstock, a petroleum based feedstock, or just any feedstock known in the art to have been used in an FCC reactor as a reactant, additive, solvent or diluent. In paragraph [0079] of the Applicant’s substitute specification, “conventional FCC feed” may comprise numerous hydrocarbon and non-hydrocarbon streams, including water, steam, alcohols and polyols. While the specification provides apparent examples of conventional FCC feeds, the disclosure does not constitute a definition and thus, one of ordinary skill would not be reasonably apprised of the scope of the invention and the protection sought. For purposes of examination, conventional FCC feedstock is considered to be limited to the feeds recited in the specification. 
Claims 2-20 are also rejected under 35 U.S.C. 112(b) by virtue of their dependency on claim 1. 
Claim 3 recites the limitation "the process in the FCC riser" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether “the process” is referring to the catalytic cracking and upgrading recited in claim 1 or an unrecited process that is occurring in the riser. 
Claim 3 is indefinite for reciting “preferably 500-650oC”, “preferably 1-2 bar”, preferably between 1-10 seconds”, and “more preferably between 2-4 seconds” because it is unclear if the term “preferably” or “more preferably” limits the claim to the narrower ranges and whether the limitations following the phrases are part of the claimed invention. For purposes of examination, the claim is not considered to be limited by the narrower ranges recited after “preferably” and “more preferably”. 
Claim 6 is indefinite for reciting “preferably between 10 and 30 wt.% lignin and 70-90 wt.% of polar organic solvent” and “preferably between 1.8 and 10 (cST)” because it is unclear if the term “preferably” limits the claim to the narrower ranges and whether the limitations following the phrase “preferably” are part of the claimed invention. For purposes of examination, the claim is not considered to be limited by the narrower ranges recited after “preferably”. 
Claim 7 is indefinite for reciting “preferably between 50 and 75 wt.% of lignin and 25-50 wt.% organic solvent” and “preferably between 50 and 150 or between 60 and 140 (cST)” because it is unclear if the term “preferably” limits the claim to the narrower ranges and whether the limitations following the phrase “preferably” are part of the claimed invention. For purposes of examination, the claim is not considered to be limited by the narrower ranges recited after “preferably”.
Regarding claim 8, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 8 is indefinite for reciting “preferably wherein said treatment comprises” and “preferably wherein the reaction mixture” because it is unclear whether the limitations following the phrase “preferably” are part of the claimed invention. It is unclear if the process is requiring the treatment step to be carried out as recited after “preferably” and if it is requiring a separation step. 
Regarding claim 9, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 9 is indefinite for reciting “preferably wherein said treatment comprises” and “preferably wherein the reaction mixture” because it is unclear whether the limitations following the phrase “preferably” are part of the claimed invention. It is unclear if the process is requiring the treatment step to be carried out as recited after “preferably” and if it is requiring a separation step. 
Claim 12 recites the limitation "the process in the FCC riser" in lines 1.  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether “the process” is referring to the catalytic cracking and upgrading recited in claim 1 or an unrecited process that is occurring in the riser. 
Claim 12 is indefinite for reciting “preferably 500-650oC”, “preferably 1-2 bar”, preferably between 1-10 seconds”, and “more preferably between 2-4 seconds” because it is unclear if the term “preferably” or “more preferably” limits the claim to the narrower ranges and whether the limitations following the phrases are part of the claimed invention. For purposes of examination, the claim is not considered to be limited by the narrower ranges recited after “preferably” and “more preferably”. 
Claim 15 is indefinite for reciting “preferably between 10 and 30 wt.% lignin and 70-90 wt.% of polar organic solvent” and “preferably between 1.8 and 10 (cST)” because it is unclear if the term “preferably” limits the claim to the narrower ranges and whether the limitations following the phrase “preferably” are part of the claimed invention. For purposes of examination, the claim is not considered to be limited by the narrower ranges recited after “preferably”. 
Claim 16 is indefinite for reciting “preferably between 50 and 75 wt.% of lignin and 25-50 wt.% organic solvent” and “preferably between 50 and 150 or between 60 and 140 (cST)” because it is unclear if the term “preferably” limits the claim to the narrower ranges and whether the limitations following the phrase “preferably” are part of the claimed invention. For purposes of examination, the claim is not considered to be limited by the narrower ranges recited after “preferably”.
Regarding claim 17, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 17 is indefinite for reciting “preferably wherein said treatment comprises” and “preferably wherein the reaction mixture” because it is unclear whether the limitations following the phrase “preferably” are part of the claimed invention. It is unclear if the process is requiring the treatment step to be carried out as recited after “preferably” and if it is requiring a separation step. 
Regarding claim 18, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 18 is indefinite for reciting “preferably wherein said treatment comprises” and “preferably wherein the reaction mixture” because it is unclear whether the limitations following the phrase “preferably” are part of the claimed invention. It is unclear if the process is requiring the treatment step to be carried out as recited after “preferably” and if it is requiring a separation step. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4 and 13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 4 and 13 recites “CLO comprise 5-80 wt.% of lignin and 20-95 wt.% of polar organic solvent”. Claim 1 recites ranges of 8-30 wt.% of lignin and 70-92 wt.% of polar organic solvent, and 30-80 wt.% of lignin and 20-70 wt.% organic solvent, respectively for CLO-M and CLO-H. The ranges recited in claims 4 and 13 are broader than the ranges of lignin and polar organic solvent recited in claim 1 and therefore do not further limit the subject matter of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
No prior art alone or in combination with references discloses a FCC process as recited in claim 1. Specifically, no prior art discloses or reasonably suggests a FCC process comprising adding a crude lignin oil (CLO) to a FCC unit ,wherein the CLO comprises lignin and a polar solvent in 1:10 to 1:0.3 w/v ratio, the lignin has a weight average molecular weight (Mw) in a range of 1000-2000 Dalton and the polar organic solvent comprises methanol, the CLO is a medium crude lignin composition (CLO-M) comprising the claimed weight percentages of lignin and polar organic solvent or a high crude lignin composition (CLO-H) comprising the claimed weight percentages of lignin and polar organic solvent, and the oxygen to carbon ratio (O:C ratio) of the lignin in the CLO-M and CLO-H is in the range of 0.25-0.45.
WO 2012/091815 A1 (cited in the IDS dated 11/22/2021, hereinafter referred to as “Gong”) discloses integrating a biomass pyrolysis and upgrading process into a fluid catalytic cracking unit (Abstract). Gong discloses adding a conventional FCC feed and a mixture of a solvent and biomass into an FCC riser, wherein the biomass may comprise materials comprising lignin and the solvent may comprise alcohols, and adding regenerated catalyst from a regenerator to the FCC riser for catalytic cracking and upgrading (Abstract; [0014]; [0015]; [0021]; [0029]; [0030]). Gong differs from the claimed invention in that Gong does not appear to explicitly disclose using a crude lignin oil having the claimed characteristics (i.e. w/v ratio, lignin Mw and weight percentages of lignin and polar organic solvent) and a solvent comprising methanol. Gong is generic to using any biomass and one of ordinary skill would not be guided or directed to the specifics of the claimed invention. 
WO 2019/053287 (cited in the IDS dated 11/22/2021, hereinafter referred to as “Kouris”) discloses a method for production of a crude lignin oil (CLO) comprising providing a lignin-rich solid feedstock and subjecting the lignin-rich solid feedstock to a treatment in a polar organic solvent (Abstract). The process produces medium crude lignin oil (CLO-M) and high crude lignin oil (CLO-H) having the same or overlapping characteristics as recited in instant claim 1, wherein the polar organic solvent comprises methanol (p. 7, lines 31-32; p. 8, line 36 to p. 9, line 33). Kouris discloses producing CLO compositions similarly as recited in instant claims 8-9 and 17-18, having similar characteristics/properties as recited in claims 1, 5-7, and 14-16, however, Kouris fails to disclose an FCC process using the CLO. 
WO 2016/204682 A1 (hereinafter referred to as “Dahlstrand”) discloses a composition comprising lignin and a solvent (Abstract). Dahlstrand discloses preparing a composition comprising a lignin and solvent that would be suitable for catalytic cracking such as FCC (p. 4, lines 9-11 and p. 12, lines 12-31). The composition may comprise a lignin having a weight average molecular weight between 1,000 and 4,000 g/mol (col. 8, lines 15-20), the solvent may comprise methanol (p. 14, line 11), and the amount of solvent and lignin may overlap the claimed amounts of lignin and polar organic solvent (p. 14, lines 1-5). Dahlstrand differs from the claimed invention in that Dahlstrand fails to disclose a carbon to oxygen ratio of the lignin, teaches modifying the lignin with an alkyl containing group to increase solubility of the lignin in the solvent resulting in a substantially different lignin composition, and merely suggests that a composition suitable for FCC without disclosing a FCC process. 
Therefore, while the prior art discloses similar processes for preparing crude lignin oil having similar properties as claimed the prior art fails to disclose or reasonably suggest using specifically CLO having the claimed characteristics/properties in a FCC process as recited in the claims. As such, claims 1-20 are indicated as containing allowable subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP Y LOUIE whose telephone number is (571)270-1241. The examiner can normally be reached M-F 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IN SUK BULLOCK can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772